DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not show or teach a power saving system comprising: an underwater vehicle having a power unit, a battery providing electric power to the power unit, and a control system, the control system controlling the power unit to drive the underwater vehicle and generating an output driving value, the control system further including a calculation unit, a three-axis accelerometer and gyro, a vehicle weight value being built in the control system, the calculation unit creating a correspondent acceleration value by the output driving value and the vehicle weight value, the accelerometer and gyro detecting an acceleration of the underwater vehicle at interval of less than 0.5 second and generating an acceleration value, the control system comparing the correspondent acceleration value and the acceleration value, wherein when the correspondent acceleration value is larger than the acceleration value, the control system judges that an resistance applied to the underwater vehicle is higher, and the output driving value is increased, and wherein when the correspondent acceleration value is smaller than the acceleration value, the control system judges that an resistance applied to the underwater vehicle is lower, and the output driving value is reduced.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617